Leticia R.




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 18, 2015

                                      No. 04-15-00555-CV

                                    Shirley Hale MATHIS,
                                           Appellant

                                                v.

                                    Leticia R. BENAVIDES,
                                            Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2012-CVQ-000161-D3A
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
        The trial court’s November 17, 2015 order requiring the District Clerk of Webb County,
Texas, to deliver to Leticia R. Benavides the cash deposit in lieu of filing of a supersedeas bond
filed by Shirley Mathis on October 6, 2015, is stayed pending further order of this court.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court